Citation Nr: 1805896	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to November 2, 2016 and in excess of 30 percent thereafter for service-connected recurrent small bowel obstruction, claimed as residuals of bowel obstruction surgery, for accrued benefits purposes.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1995.  He died in May 2017.  By virtue of a May 2017 application for Dependency and Indemnity Compensation, the Veteran's surviving spouse was accepted as a substitute in the above matter, as the increased rating claim was pending at the time of the Veteran's death.  See 38 C.F.R. § 3.1010(c)(2) (2017).

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted entitlement to service connection for recurrent small bowel obstructions, claimed as residuals of bowel obstruction surgery, and assigned an initial noncompensable rating, effective February 26, 2009.  After the Veteran timely appealed the initial rating assigned, the RO, in a March 2012 rating decision, assigned an increased initial 10 percent disability rating for the Veteran's service-connected recurrent small bowel obstructions, also effective February 26, 2009.  Finally, in an April 2017 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective November 2, 2016, creating a staged rating as indicated on the title page.  As the appellant has not expressed satisfaction with the assigned rating, the appeal continues.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (indicating that a claimant is generally presumed to be seeking the maximum benefit under the law).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a TDIU is part and parcel of an increased rating claim when such claim is raised by the claimant or the record.  In a December 2017 brief, the appellant's representative highlighted the Veteran's inability to work related to his bowel obstructions.  Thus, in light of the Court's holding in Rice, the Board has considered and adjudicated the issue of entitlement to a TDIU as part of his pending increased rating claim.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from February 26, 2009, to November 2, 2016, the Veteran's recurrent small bowel obstructions most nearly approximated moderately severe symptoms of nausea, vomiting, and diarrhea.

2. The Veteran's recurrent small bowel obstruction was not manifested by x-ray evidence of a partial obstruction causing frequent and prolonged episodes of severe colic distention, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.


CONCLUSIONS OF LAW

1. An initial rating of 30 percent for service-connected recurrent small bowel obstruction is warranted from February 26, 2009, for purposes of accrued benefits.  38 U.S.C. §§ 1155, 5103, 5107, 5121A (2012); 38 C.F.R. §§ 3.1010, 4.1, 4.3, 4.114, Diagnostic Code 7301 (2017).

2. A rating in excess of 30 percent for service-connected recurrent small bowel obstruction, for purposes of accrued benefits, is not warranted.  38 U.S.C. §§ 1155, 5103, 5107, 5121A (2012); 38 C.F.R. §§ 3.1010, 4.1, 4.114, Diagnostic Code 7301 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was Remanded in September 2016 for the purpose of obtaining Social Security Administration records, outstanding treatment records, and affording the Veteran an updated VA examination.  These actions were accomplished.  Thus there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).  For the reasons indicated in the discussion below, the examination was adequate.

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

In deciding this appeal, the Board has considered whether separate ratings for additional periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the appeal period, the Veteran's service-connected recurrent small bowel obstructions were assigned an initial 10 percent disability rating from February 28, 2009 and a 30 percent disability rating from November 2, 2016 under Diagnostic Code 7301 for adhesions of the peritoneum.  

Diagnostic Code 7301 provides a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A higher 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2017).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive.  The selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has discretion in determining the appropriate diagnostic code.  Butts v. Brown, 5 Vet.App. 532, 538 (1993) (en banc) (applying the more deferential "arbitrary, capricious" standard, rather than de novo review, to the Board's determination of the appropriate diagnostic code).  For the reasons indicated in the discussion below, the Board finds that Diagnostic Code 7301 is the most appropriate to rate the Veteran's service-connected recurrent small bowel obstructions.  

The Veteran underwent a VA examination in July 2009.  The examiner reviewed the record and set out pertinent findings.  The examiner noted that the Veteran underwent 2 exploratory laparotomies for small bowel obstructions in 2004.  A 2007 discharge summary indicates that the Veteran had 2 weeks of intermittent abdominal pain, cramping, and vomiting, which became persistent in the previous 48 hours.  The Veteran was said to have a bowel movement on the day of admission, more watery than usual.  The Veteran was reported to have undergone an appendectomy and did not specifically indicate a small bowel obstruction was found on CT of the abdomen or abdominal x-rays.  However, it is assumed that he did, as a nasogastric tube was placed and the Veteran was put on "nothing by mouth" status and treated with fluids, presumably IV.  The Veteran had a bowel movement, passed flatus, and on the fifth hospital stay was started on a clear diet, which he tolerated well and the nasogastric tube was removed on the morning of the sixth day.  The Veteran had not returned to the Emergency Room since April 2007.  He faxed medical records showing treatment suggestive of small bowel obstruction symptomatology in September 2006.  In December 2008, the Veteran reported abdominal pain with nausea and vomiting treated with phenagren.  A January 2009 colonoscopy report was generally without abnormality.  The colonoscopist suggested there might be some "scar tissue" or adhesions responsible for some sigmoid tortuosity but the examiner stated that abdominal adhesions very rarely cause large bowel obstructions.  It is the small bowel that is obstructed usually by either radiation changes or adhesions from previous surgeries.
At the time of the examination, the Veteran weighed 15 pounds less than he weighed in 2007 according to medical records.  The Veteran reported that for 3 to 4 days every 6 weeks, he develops abdominal bloating, nausea, vomiting, lower abdominal cramping for which he withholds food and fluids, goes to bed, and when he begins to pass flatus, he takes only sips of clear liquids.  After explosive diarrhea usually 4 to 5 pea soup type stools per day, the Veteran's abdominal complaints resolve and he is able to resume his usual daily activities except for having some abdominal soreness for the next 2 to 3 days.  The Veteran stated that he made his own schedule at work because he was employed by his friend.  At the most, the Veteran reported working 2 days per week when he was feeling well.  The Veteran stated that he had pea soup type diarrheic stools 4 to 5 times per day every 2 weeks interspersed with mushy performed bowel movements.  He was not aware of any dietary indiscretions causing change in bowel movements though they could certainly be affected by eating poorly-chewed high fiber vegetables or tough meats, which could temporarily obstruct a narrowed portion of the small bowel.  

An abdominal examination revealed a muscular abdomen with recruitment of abdominal musculature for respiration.  Bowel sounds were mildly hyperactive in all 4 quadrants, perhaps due to anxiety.  There were no very high pitched sounds or borborygmi to indicate a present partial or complete bowel obstruction.  There was no mass pain or tenderness.  The examiner diagnosed recurrent small bowel obstructions, definitely caused by either radiation or adhesions for treatment of cancer in the military.  The Veteran reported soreness in the midline abdominal wound related to exploratory surgery due to small bowel obstructions.  He indicated that the soreness prevents him for working more than 6 or 7 hours on the days he does work laying flooring materials.  He stated that the soreness prevents him from driving an automobile for more than 1 hour without having to get out and stretch.  The stable scar measured 30 centimeters in length by 2 millimeters in width.  There was no pain to palpation of the scar or skin breakdown.

An October 2009 statement from the Veteran's prior employer noted that the Veteran "often" left work due to stomach pain and cramping and the days he did attend work, he would complain of the same.  He noted that in June 2008, the Veteran had to resign due to an inability to perform job tasks.  

A July 2011 Social Security Consultative Report noted the Veteran's report of gastrointestinal problems.  He complained that his stomach is upset all the time and that he has nausea to some degree or another 24 hours a day due to bowel obstructions.  He indicated that he cannot bend, kneel down, move about or do similar type postures because of the nausea.  He also reported that sitting or riding in the car may upset his stomach.  He further noted that he is unable to use a riding lawnmower as it will upset his stomach and is very uncomfortable.  

The Veteran's private treatment records include records of admissions for intestinal obstructions in August 2011, September 2011, December 2012, and July 2015.  A November 2015 follow up after the July 2015 admission for a bowel obstruction is also of record.  The notes indicate that the Veteran was admitted from July 10-14 but that surgery was not required.  He was feeling weak at the appointment, but was eating and moving his bowels well.  On examination, the Veteran's bowel sounds were normal but there was diffuse tenderness to abdomen with palpation.  He was diagnosed with intestinal obstruction.  

VA treatment records show treatment for episodes of intestinal adhesions with obstruction in August 2011, September 2011, October 2012, December 2012, January 2013, March 2013, April 2013, September 2013, April 2014, and October 2016.  During the July 2015 hospital admission, x-rays showed "multiple air-fluid levels throughout the small bowel" which were "concerning for small bowel obstruction."  

A second VA examination was conducted in November 2016.  At that time, the Veteran reported that he used to have "bowel obstruction" every 4 to 6 weeks and that he was admitted to the hospital about a year prior for a bowel obstruction.  He noted 2 surgeries in 2004 due to the obstructions.  Presently, he reports pain due to scarring from the surgeries.  He said the pain is almost constant, not severe, but becomes severe when he has an acute bowel obstruction.  He reported no current treatment and stated he stopped working in 2008 because "it hurt so bad, [he] could not function on [his] job."  The Veteran reported intermittent abdominal distension, nausea, and vomiting.  He also noted a loss of appetite due to his recurrent small bowel obstructions.  The Veteran also reported episodes of bowel disturbance with more or less constant abdominal distress and 1 episode of exacerbations and/or attacks of the intestinal condition in the previous 12 months.  

The Veteran did not have weight loss attributable to an intestinal condition or malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to his recurrent small bowel obstructions.  The Veteran had a related surgical scar on his abdomen but it was not painful or unstable and measured 28.5 centimeters of length by 0.5 centimeters in width.  Laboratory testing was not performed, including imaging or diagnostic procedures.  The examiner diagnosed the Veteran with intestinal adhesions with obstruction with intermittent symptoms from chronic bowel obstruction, per surgery note in October 2016.  A more precise diagnosis could not be provided without objective data to support a more definitive diagnosis.  

In March 2017, the Veteran was treated for abdominal pain and vomiting.  He had a loose stool the night prior and was nauseas and vomiting.  The Veteran indicated he believed it was a small bowel obstruction.  A nasogastric tube was placed.  The notes state that "multiple episodes of incomplete bowel obstructions that have resolved with N/G suction."  The Veteran's abdomen was softly distended without specific localization of a pain point.  

The Board finds that an initial 30 percent disability rating is warranted for the period from February 26, 2009.  The record shows regular treatment for bowel obstructions with episodes of nausea, vomiting, diarrhea, and pain and this satisfies the criteria for a 30 percent rating.

However, the criteria to support a higher (50 percent) rating under Diagnostic Code 7301 has not been demonstrated or more nearly approximated at any time during the appeal period.  There is no evidence of x-ray confirmation of a definite partial obstruction following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Moreover, while the Veteran's treatment records include admissions for bowel obstructions documenting multiple days of nausea and vomiting, the evidence does not show that the symptoms and overall level of impairment more nearly approximated severe peritoneum adhesions with frequent and prolonged episodes of severe colic distension, nausea, or vomiting at any time during the appeal period.  The Veteran reported only "intermittent abdominal distension, nausea, and vomiting" during the November 2016 examination and stated that he had only 1 exacerbation of the condition in the previous year.  At most, he reported episodes every 4 to 6 weeks lasting about 4 days that he was able to self-treat.  There is also no evidence of severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage during the appeal period.  Thus, the criteria for an initial rating higher than 30 percent have not been met or more nearly approximated.

There are no additional periods that warrant an increased or "staged" rating as the Veteran's symptomatology appears consistent throughout the appeal period.  Hart, 21 Vet. App. 505.

Finally, the Veteran stated that his abdominal scar was constantly painful, and that it would become severe during a period of acute bowel obstruction.  However, although the Veteran complained of pain on both the July 2009 and November 2016 VA examinations, the scars were found by the examiners not to be tender or painful, and the examination findings reflect that the scars did not meet any of the other criteria for a compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).  To the extent that the lay statements conflict with the examination reports on the question of whether the scar was painful warranting a compensable rating under Diagnostic Code 7804, the Board finds that the examination findings of the trained health care professionals who conducted these examinations that the pain that the Veteran was experiencing was not due to the scar to be of greater probative weight than the Veteran's lay statements on this issue.  The question of the source of the pain, as opposed to whether the Veteran was experiencing pain, is a medical question as to which the medical evidence is of greater probative weight than the Veteran's lay statements.


ORDER

An initial 30 percent disability rating, but no higher, for service-connected recurrent small bowel obstruction, for accrued benefits purposes, is granted from February 26, 2009, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted above, the Board finds that the issue of entitlement to TDIU is currently before the Board.  After considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand; however, a remand is necessary for the following reasons.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

During the entire appeal period, the Veteran was service-connected for bilateral orchiectomy, residuals of embryonic cell carcinoma, rated 30 percent disabling; recurrent small bowel obstructions related to bilateral orchiectomy, rated as 30 percent disabling; and a surgical scar, rated as noncompensable.  His combined disability rating was 50 percent for the entire period on appeal.  Notably, because the Veteran's service-connected disabilities have a common etiology, they can be considered one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  Even with such consideration, however, he did not meet the schedular criteria for a TDIU at any time.

Nevertheless, a TDIU may still be available on an extraschedular basis if the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board cannot, however, consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran submitted an October 2016 statement from M.D., DO regarding his small bowel obstructions indicating that "[t]he unpredictable nature of this condition makes it impossible for him to work."  This statement reflects the possibility that the Veteran's service connected disabilities prevented him from obtaining and maintaining substantially gainful employment.  Thus, the AOJ should develop the issue of entitlement to a TDIU in accordance with Rice, including a referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. Issue to the appellant a notice letter pertaining to the TDIU claim, to include providing her with the formal TDIU application form, VA Form 21-8940.
 
2. Then, adjudicate the issue of entitlement to TDIU, to include under 38 C.F.R. § 4.16(b), with referral of the TDIU issue on an extraschedular basis to the Director of Compensation Service.  If the appellant's claim is not granted in full, she and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


